Citation Nr: 1104228	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-03 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 C.F.R. 
§ 1151 for atrial fibrillation, as a result of medication 
prescribed by the Department of Veterans Affairs (VA).

2.  Entitlement to compensation under the provisions of 38 C.F.R. 
§ 1151 for loss of muscle in the abdomen, tissue damage to the 
right hip, tissue damage from the right groin to the right knee, 
and sore testes and penile deformity with erectile dysfunction, 
as a result of improper treatment on the part of the VA.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and June 2008 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In connection with the appeal, the Veteran and his spouse 
testified at a personal hearing before a Decision Review Officer 
at the RO in November 2008.  He and his spouse also testified at 
a video-conference hearing before the undersigned Acting Veterans 
Law Judge in July 2010.  Transcripts of both hearings are 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Title 38, United States Code § 1151 provides that, where a 
claimant suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the medical or 
surgical treatment, or the proximate cause of additional 
disability or death was an event which was not reasonably 
foreseeable, compensation shall be awarded in the same manner as 
if such disability or death were service-connected.

The Veteran contends that VA incorrectly prescribed that he take 
1450 milligrams of Divalproex per day for his migraine headaches, 
rather than the recommended limit of a 1000 milligram dosage, and 
that due to the increased dosage, he suffered atrial fibrillation 
for which he was hospitalized in July 2006.  

The Veteran further contends that his medical management once 
hospitalized was based upon an incorrect medical history.  He 
points to a July 15, 2006, History and Physical Admission report 
that incorrectly stated that he suffered a history of 
bradycardia, hypertrophy of the prostate, heart valve disease, 
coronary artery disease, hyperlipidemia, urinary incontinence, 
and hypertension.  He contends that the incorrect medical history 
was used in determining his need for a cardiac catherization, a 
procedure that was otherwise unnecessary.  In that regard, he 
contends that although he signed a written informed consent and 
provided verbal informed consent concerning the procedure, 
because the decision to order the procedure was based upon an 
incorrect medical history, the informed consent was legally 
flawed.

The Veteran also alleges that he was mishandled following the 
cardiac catherization when the gurney on which he was being 
transported caught on the side of his bed, jolted, and dropped to 
the ground.  Although he stayed on the gurney, the movement 
dislodged a closure device in his right lower thigh and he 
experienced immediate right abdominal pain and internal bleeding.  
He contends that, although the gurney dropped, he received no 
further examination from a physician for many hours after the 
incident until his condition had severely deteriorated and he was 
resuscitated, which resulted in surgery 24 hours later.  He 
claims that his medical management during that period of time was 
negligent. 

The Veteran contends that because of the described course of 
events, he now suffers from daily pain in the right abdomen, 
thigh, groin, and knee, and experiences sore testes, erectile 
dysfunction, and penile deformity.  He claims that he must also 
take anticoagulation medication for the rest of his life.  

VA treatment records reflect that on July 15, 2006, the Veteran 
was admitted to the emergency room via ambulance after he 
suffered a syncopal episode.  He reported that he had experienced 
a headache and malaise that morning after taking a valium and 
Divalproex.  He had consumed coffee in the morning and then three 
beers later in the day.  During his third beer, he slumped over 
without warning.  The Veteran denied preceding palpitations, but 
did have chest pressure and slight dyspnea, which he related to 
his previous head and neck cancer.  He had never had an 
echocardiogram, catherization, or stress test.  He was clammy and 
complained of weakness, chest pain, and mild shortness of breath.  
The Veteran's past history was listed as lumbar radiculopathy, 
abdominal pain, lymphadenopathy, pain in knee/lower leg, 
hypothyroidism, migraine, history of cancer at the head and neck, 
back pain, acne, renal stone, and allergic rhinitis.  A separate 
record dated that same day, entitled History and Physical 
Admission, listed his previous diagnoses instead as bradycardia, 
hypertrophy of the prostate, heart valve disease, coronary artery 
disease, hyperlipidemia, urinary incontinence, and hypertension.  
An abnormal electrocardiogram reflected atrial fibrillation.  A 
myocardial infarction was ruled out with serial enzymes, and the 
Veteran was started on anticoagulants.  It was noted that he took 
thyroid medication that could be contributing to his arrhythmia.  
The physician stated that, based upon his review of the Veteran's 
records, including the history and physical note, he suspected 
the Veteran had paroxysmal atrial fibrillation for quite some 
time.  With regard to the Veteran's migraine headaches, the use 
of Valproic acid was put on hold due to the supratherapeutic 
level in his system.  Also to be put on hold was any medication 
with a stimulant.  Later in the day, the Veteran's blood pressure 
was noted to be low, and he complained of slight chest pain.  He 
was asymptomatic with regard to low blood pressure.  

Over the following six days, the Veteran complained of nightly 
center chest discomfort, burning, and slight pressure, as well as 
a migraine headache.  He was continued on anticoagulation 
medication.  His hypotension was assessed as orthostatic from 
syncope or from polypharmacy.  The Veteran was noted not to be on 
any blood pressure medications.  Testing revealed that cardiac 
markers were negative and myocardial infarction was affirmatively 
ruled out as the etiology of the arrhythmia.  Echocardiogram was 
normal.  Thyroid function testing revealed low TSH levels that 
were considered to be a possible contributing factor to his 
atrial fibrillation.  It was thought that he might have coronary 
artery disease because he was a smoker, had a family history of 
the disease, and had angina symptoms.  It was discussed with the 
Veteran the need to take anticoagulation for life due to his 
paroxysmal atrial fibrillation.  Cardiac enzymes were found to be 
within normal limits, but a chemical stress test was positive.  A 
myocardial perfusion test suggested diagonal or possible LAD 
territory ischemia.  Cardiac catherization was discussed with the 
Veteran based upon the perfusion test results and due to his 
history of being a smoker, hypertension, hyperlipidemia, family 
history of coronary artery disease, and angina symptoms.  The 
Veteran voiced concerns about the procedure and the procedure was 
discussed with him.  Medication adjustments were made pending the 
catherization and also as they related to coronary artery 
disease.  Divalproex for his migraine headaches was kept on hold 
because the medication could be proarythymic.  

A July 20, 2006, note of informed consent reflects that it was 
discussed with the Veteran the possible risks and consequences 
associated with sedation and catherization, including allergic 
reaction, kidney failure, heart attack, stroke, bleeding 
requiring transfusion, excessive clotting, perforation, 
infection, arrhythmia, and death.  A written informed consent was 
also signed and dated July 19, 2006. 

Notes following the cardiac catherization and up until his second 
surgery reflect that the Veteran complained of pain in the lower 
right quadrant of his abdomen within an hour following the 
catherization.  He was examined by a physician and his pain 
medications were adjusted.  Later in the day, he was noted to be 
sitting up and eating dinner.  Two hours later, it was noted that 
there was no hematoma at the right groin and no active bleeding.  
The Veteran reported that he thought he had pulled something when 
he was moved to the gurney.  Over the next few hours, the Veteran 
rested with no symptoms of pain or discomfort.  Then around 11 
P.M., he was found groaning and guarding, with intense sharp pain 
in the right lower quadrant.  A CT scan was ordered and it was 
noted that the Veteran reported he was dropped in his gurney.  
The CT scan evidenced a large right-sided retroperitoneal bleed.  
He was transferred to intensive care.  The Veteran was in 
significant pain but hemodynamically stable.  His blood pressure 
was low despite narcotic medication, and he was being watched for 
possible transfusion and surgery.  By the following morning, he 
had become progressively unstable, his hematocrit level fell 
further, and his abdominal pain spread to all quadrants.  He did 
not respond to an adjustment of his coagulation numbers and 
resuscitation was initiated.  During the resuscitation, a left-
sided line was placed and a post procedural chest film revealed a 
pneumothorax.  By mid-morning surgery was ordered and he 
underwent a left tube thoracostomy, right groin exploration, and 
right retroperitoneal exploration with vein patch angioplasty of 
external iliac artery.   The diagnosis was right femoral artery 
pseudoaneurysm and right retroperitoneal hematoma.  

On August 3, 2006, the Veteran was transferred to a 
rehabilitation facility and was awaiting discharge once his 
anticoagulant medication had stabilized.  

In April 2008, a VA examiner reviewed the Veteran's claims file 
and determined that there was not enough data in the claims file 
to determine whether the Veteran currently suffered from erectile 
dysfunction, a right hip condition, an abdominal muscle 
condition, or nerve damage to the right anterior thigh.  The 
examiner determined that the Veteran's atrial fibrillation was 
not caused by taking Divalproex and Levothyroxine, his thyroid 
medication, because those two medications would not cause a major 
cardiac interaction and the Veteran had other possible causes for 
developing atrial fibrillation.  The examiner stated that it was 
not possible to state the cause of the Veteran's possible 
erectile dysfunction without resort to mere speculation because 
of the many possible causes and risk factors specific to the 
Veteran.  The examiner determined that the July 2006 
hospitalization did not demonstrate overt carelessness, 
negligence, lack of skill or error in judgment by the VA staff.  
The examiner explained that proper informed consent had been 
obtained, the arterial bleeding was a known complication of 
cardiac catherization, the pneumothorax the Veteran suffered was 
successfully treated and was also a known complication of the 
cardiac catherization, and although the Veteran did suffer from 
probably superficial nerve damage to the right anterior thigh due 
to the hematoma and resulting surgery, that did not result from 
any careless, negligent, or error by the VA staff.  

VA treatment records dated in 2009 reflect that the Veteran's 
current disabilities included chronic pain due to his low back 
and left leg that was complicated by the iliac artery dissection 
and repair, as well as coronary artery disease and stable atrial 
fibrillation.

The Board finds that since the April 2008 VA examination, the 
Veteran has raised additional contentions in support of his 
claims, and a remand is necessary in order to obtain a new VA 
medical examination and opinion regarding whether the Veteran has 
additional or aggravated disabilities related to the July 2006 
hospitalization, to include loss of muscle use in the abdomen, 
tissue damage in the right hip, nerve damage in the right groin 
to the right knee, and sore testes and penile deformity with 
erectile dysfunction and, if so, whether such are the result of 
VA treatment.  Although the April 2008 VA examiner addressed a 
portion of the Veteran's claims, because the examiner did not 
offer any affirmative conclusion as to whether the Veteran 
suffered from the contended additional disabilities and the 
resort to mere speculation results in non-evidence that is 
neither for or against the claims, that section of the 
examination is inadequate for adjudication purposes.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Bloom v. West, 
12 Vet. App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examination to determine 
the nature and etiology of the Veteran's 
atrial fibrillation, loss of muscle use in 
the abdomen, tissue damage in the right hip, 
nerve damage in the right groin and right 
knee, and sore testes and penile deformity 
with erectile dysfunction.  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should address the following:

(a)  Is it at least as likely as not 
that the prescription for 250 
milligrams of Divalproex slow release 
tablets, taken three at time, twice 
per day, for migraine headaches, 
caused or aggravated the Veteran's 
atrial fibrillation?  If so, was the 
atrial fibrillation caused by VA 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault in 
furnishing this medical treatment, or 
was the result of an event that was 
not reasonably foreseeable?  The 
examiner should reconcile the opinion 
reached with the July 2006 records 
indicating that the use of Valproic 
acid was put on hold due to the 
supratherapeutic level.

(b)  Diagnose any additional 
disability that resulted from the July 
2006 cardiac catherization and 
resulting right thigh hematoma, to 
include loss of muscle use in the 
abdomen, tissue damage in the right 
hip, nerve damage in the right groin 
and right knee, and sore testes and 
penile deformity with erectile 
dysfunction.

(c)  Was any additional disability 
caused by VA carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
in furnishing this medical treatment, 
or was the result of an event that was 
not reasonably foreseeable?  In so 
determining, the examiner should 
specifically address whether (i) the 
VA relied on an incorrect medical 
history in determining the course of 
treatment and whether in so doing the 
Veteran was provided incorrect, 
unnecessary, or negligent treatment, 
including the cardiac catherization, 
and (ii) whether the gurney drop 
resulted in the right thigh hematoma, 
and whether the VA properly attended 
to the Veteran from the time he 
complained of right abdominal pain and 
up until the external iliac artery 
repair.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements.  The rationale for 
any opinion offered should be provided.  

2.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran should 
be issued a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or the U.S. Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

